Detailed Action
This office action is in response to the amendment filed on 04/13/2022.

Status of Claims
Claims 9, 18, and 21-28 have been canceled.
Claims 29-30 have been newly added. 
Claims 1-8, 10-17, 19-20, and 29-30 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 12, 16,  19, and 29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Qiao et al. (US Publication No.  2019/0215730, hereinafter referred as Qiao) in view of Himayat et al. (US Publication No.  2015/0351079, hereinafter referred as Himayat), and further in view of Regan et al. (US Publication No. 2004/0213160, hereinafter referred as Regan).
	Regarding Claims 1 and 16, Qiao discloses a first interface that communicates with control-plane functions [[SMF]] in a mobile core network (A user plane function (UPF) [apparatus] communicates with a session management function (SMF) [control –plane function]; see figure 15. The communication takes place over the N4 interface; see ¶ 0085.); 
a second interface that communicates with a remote unit [[UE]] over a access network (The UPF communicates [second interface] with a RAN [remote unit]; see figure 15.); and
a processor that receives a request via the first interface to establish access resources for enabling data communication between the remote unit and the mobile core network via a data connection (The UPF receive, from the SMF, a request message; see figure 15. The request message comprises subscriber service performance/QoS event; see figure 15.), 
wherein the data connection supports a plurality of quality of service ("QoS") flows, and the request includes a first indicator that requests round trip time ("RTT") measurements using a first QoS flow (In response to the request message received from the SMF, the UPF monitors a service performance/QoS for the service data flow(s) [plurality]; see ¶ 0087. The service performance/QoS value includes end-to-end latency [RTT]; see ¶ 0087. ); 
transmits a first message to the remote unit via the second interface and using the first QoS flow of the data connection (The UPF send a first message to the RAN; see figure 15 & ¶ 0087.), 
wherein the first message includes a first encapsulation header comprising an echo request indication (The first message comprises an ICMP echo request; see figure 15 & ¶ 0087. It is inherent that the message is encapsulated with a header.); 
receives a second message via the second interface (The UPF receive a second message; see figure 15 & ¶ 0087.),
 wherein the second message includes a second encapsulation header comprising an echo response indication (The second message comprises an ICMO echo reply; see figure 15 & ¶ 0087.); and 
measures the RTT for the first QoS flow of the data connection using the echo response indication (The UPF calculate the service performance/QoS value (s) (e.g. end-to-end latency) after receiving the response(s) from the (R)AN; see ¶ 0087.).
Qiao fails to disclose that the access network comprises a non-3GPP access network. However, in analogous art, Himayat discloses a system with an integrated access point which enable a dual connection with the user equipment (UE); see figure 1 numeral 132. The dual connection includes an eNB [3GPP] and a WLAN [non-3GPP]; see figure 1 numeral 136 and 138. In addition, the UE provide WLAN measurement such as round trip latency; see ¶ 0064. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao monitor system with integrated multi-radio small cells with co-located unlicensed (non-3GPP) and licensed (3GPP) radio spectrum interfaces in order to reduce the operational/capital expenditures by leveraging common infrastructure and site locations; see ¶ 0003.
Qiao fails to disclose that the first encapsulation header is a packet header complies with a General Routing Encapsulation ("GRE") protocol. However, in analogous art, Regan discloses generating an echo request message; see ¶ 0038. The request message includes header values [request indication] to identify information requests such as RTT testing; see ¶ 0038. The header includes the IP/GRE encapsulation; see ¶ 0032. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao monitor system with mechanism for “verifying service-based network distribution paths,” in order to “facilitates the operation, administration, and maintenance of services used to transport data across a network,”;see ¶ 0005.


	Regarding Claims 2, Qiao discloses that the processor further determines whether an average RTT meets a reporting condition (The UPF [apparatus] detects at least one value(s) of service performance/QoS is/are below a threshold(s) [meet the reporting condition]; see ¶ 0087.), 
transmits a first notification via the first interface in response to the average RTT meeting the reporting condition, wherein the average RTT is based on the measured RTT (When the UPF [apparatus] detects at least one value(s) of service performance/QoS is/are below a threshold(s) [meeting the reporting condition], sending to the SMF [control-plane function] a first notification message comprising a service performance/QoS measurement report; see figure 15 & ¶ 0087. The service performance/QoS value(s) includes the end-to-end latency [average RTT]; see ¶ 0087. Examiner equated the end-to-end latency to the average RTT because the measure RTT includes a single value.).

	Regarding Claim 3, Qiao discloses that the processor determines whether an average RTT meets a reporting condition by evaluating the one or more reporting conditions included in the first indicator (The UPF receive, from the SMF, the request message comprising the subscriber service performance/QoS event; see figure 15. The subscriber service performance/QoS event triggers includes when the UPF [apparatus] detects at least one value(s) of service performance/QoS is/are below a threshold(s) [meet the reporting condition]; see ¶ 0087.).

	Regarding Claim 4, Qiao discloses that the processor further forwards via the second interface a second notification received via the first interface, wherein the second notification comprises the average RTT (The service performance/QoS value(s) includes the end-to-end latency [average RTT]; see ¶ 0087.).

	Regarding Claims 8, 19, and 29, Qiao, as applied to the parent claim, discloses that first message comprising the echo request indication in response to receiving the first indicator (In response to the request message received from the SMF, the UPF send the first message comprising the ICMP echo request; see figure 15 &  ¶ 0087. But Qiao fails to disclose that first message includes a GRE header comprising the echo request indication in response to receiving the first indicator, and wherein the echo request indication comprises a set of bits in the GRE header. However, in analogous art, Regan discloses generating an echo request message; see ¶ 0038. The request message includes header values [request indication] to identify information requests such as RTT testing; see ¶ 0038. The header includes the IP/GRE encapsulation; see ¶ 0032. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao monitor system with mechanism for “verifying service-based network distribution paths,” in order to “facilitates the operation, administration, and maintenance of services used to transport data across a network,”;see ¶ 0005.

	


	Regarding Claim 12, Qiao discloses receives a third message from the remote unit via the second interface by using the first QoS flow of the data connection (The UPF send a third message to the RAN; see ¶ 0087. Examiner note that the prior art discloses the UPF sending one or more ping packet(s); see ¶ 0087.),
 wherein the third message includes the first encapsulation header comprising a second echo request indication (The third message comprises an ICMP echo request; see ¶ 0087. It is inherent that the message is encapsulated with a header.); and 
transmits a fourth message via the second interface (The UPF receive a fourth message; see ¶ 0087.), 
wherein the fourth message includes the second encapsulation header comprising a second echo response indication (The fourth message comprises an ICMO echo reply; see ¶ 0087. It is inherent that the message is encapsulated with a header.), 
wherein the remote unit measures the RTT for the first QoS flow of the data connection using the echo response indication (The UPF calculate the service performance/QoS value (s) (e.g. end-to-end latency) after receiving the response(s) from the (R)AN; see ¶ 0087.).



Claims 5-6 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qiao, Himayat, Regan and further in view of Hampel et al.  (US Publication No.  2019/0289492, hereinafter referred as Hampel).
	Regarding Claim 5, Qiao as applied to the parent claim able fails to disclose that a third interface that communicates with a user-plane function in the mobile core network, wherein the first message contains a Protocol Data Unit ("PDU") received via the third interface. However, in analogous art, Hampel discloses a device communicates to a network through a 5G core network; see ¶ 0046. The core network includes user plane function (UPF) for communicating packet data units (PDUs); see ¶ 0046. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao monitor system with backhaul mechanism in order to provide a desired level of speed or customization for efficient operation; see ¶ 0005.

	Regarding Claim 6, Qiao discloses that the processor further determines whether an average RTT meets a reporting condition and transmits a notification via the interface in response to the average RTT meeting the reporting condition, wherein the average RTT is based on the measured RTT (The subscriber service performance/QoS event triggers includes when the UPF [apparatus] detects at least one value(s) of service performance/QoS is/are below a threshold(s) [meet the reporting condition]; see ¶ 0087. The service performance/QoS value(s) includes the end-to-end latency [average RTT]; see ¶ 0087.).
Qiao as applied to the parent claim able fails to disclose that the interface is a third interface. However, in analogous art, Hampel discloses a device communicates to a network through a 5G core network; see ¶ 0046. The core network includes user plane function (UPF) for communicating packet data units (PDUs); see ¶ 0046. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao monitor system with backhaul mechanism in order to provide a desired level of speed or customization for efficient operation; see ¶ 0005.

Regarding Claim 17, Qiao discloses determining whether an average RTT meets a reporting condition (The UPF [apparatus] detects at least one value(s) of service performance/QoS is/are below a threshold(s) [meet the reporting condition]; see ¶ 0087.); and 
transmitting a notification via the interface in response to the average RTT meeting the reporting condition, wherein the average RTT is based on the measured RTT (When the UPF [apparatus] detects at least one value(s) of service performance/QoS is/are below a threshold(s) [meeting the reporting condition], sending to the SMF [control-plane function] a first notification message comprising a service performance/QoS measurement report; see figure 15 & ¶ 0087. The service performance/QoS value(s) includes the end-to-end latency [average RTT]; see ¶ 0087. Examiner equated the end-to-end latency to the average RTT because the measure RTT includes a single value.). 
Qiao, as applied to the parent claim, fails to disclose that supporting a third interface that communicates with a user-plane function in the mobile core network. However, in analogous art, Hampel discloses a device communicates to a network through a 5G core network; see ¶ 0046. The core network includes user plane function (UPF) for communicating packet data units (PDUs); see ¶ 0046. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao monitor system with backhaul mechanism in order to provide a desired level of speed or customization for efficient operation; see ¶ 0005


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao, Himayat, Regan and further in view of Matta (US Publication No. 2004/0001511, hereinafter referred as Matta).
	Regarding Claim 7, Qiao as applied to the parent claim able fails to disclose that the first message contains a dummy Protocol Data Unit ("PDU"), wherein the remote unit sends the second message while ignoring the dummy PDU. However, in analogous art, Matta discloses transmitting pairs of time-stamp requests [first message] to each router or host on the end-to-end path; see ¶ 0014. Processing of the time-stamp requests that are returned [second message] by the routers or hosts to produce QoS estimates; see ¶ 0014. In addition, dummy data can be added in the IP payload field of the ICMP time-stamp request [first message]; see ¶ 0078. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao monitor system with dummy data mechanism in order to increase sensitivity in the case of a fast link; see claim 17.

	Regarding Claim 13, Qiao as applied to the parent claim able fails to disclose that the third message contains a dummy Protocol Data Unit ("PDU") encapsulated by the first encapsulation header, wherein the processor sends the fourth message while ignoring the dummy PDU. However, in analogous art, Matta discloses transmitting pairs of time-stamp requests [first message] to each router or host on the end-to-end path; see ¶ 0014. Processing of the time-stamp requests that are returned [second message] by the routers or hosts to produce QoS estimates; see ¶ 0014. In addition, dummy data can be added in the IP payload field of the ICMP time-stamp request [first message]; see ¶ 0078. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao monitor system with dummy data mechanism in order to increase sensitivity in the case of a fast link; see claim 17.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao, Himayat, Regan and further in view of Feng er al. (US Publication No. 2015/0023180, hereinafter referred as Feng).
Regarding Claim 14, Qiao, as applied to the parent claim, fails to disclose that the third message contains an uplink PDU encapsulated by the first encapsulation header, wherein the processor sends the fourth message and forwards the uplink PDU to the mobile core network. However, in analogous art, Feng discloses a device receiving data [third message] measured by the terminal; see figure 7 step 701. The device forward the data [fourth] measured by the terminal to an OAM device [core network]; see figure 7 step 706. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao monitor system with technical solution so that the OAM [core network] can accurately determine whether an abnormality of a network is caused by the terminal or the network itself; see column 2 lines 31-35.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao, Himayat, Regan and further in view of Jagannath et al. (US Publication No. 2016/0197813, hereinafter referred as Jagannath).
Regarding Claims 15 and 20, Qiao, as applied to the parent claim, fails to disclose that the processor further receives a measurement parameter via the first interface, wherein the measurement parameter indicates a frequency for measuring RTT. However, in analogous art, Jagannath discloses that reader [apparatus] is configured by a controller [control-plane function] to collect the round trip delay; see ¶ 0037.  The configuration includes the frequency of probing; see ¶ 0037. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiao monitor system with mechanism for detecting state of the network in order to predict the future conditions and accordingly provision capacity in different sectors of their network; see ¶ 0004.

	

Allowable Subject Matter
Claims 10-11 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


RESPONSE TO ARGUMENTS
Applicant notes that the prior art is different than the elements recited in claim 1. In particular, Applicant indicates that claim 1 defines using a GRE protocol to establish communications between a remote unit (e.g., user equipment ("UE")) and a mobile core network (e.g., a Non-3GPP Inter-Working Function (N3IWF) network function and Non-3GPP Gateway Function (TNGF)). Examiner notes that the features upon which applicant relies (i.e., N3IWF  or TNGF) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For this reason discussed above, the claim is met by the prior art. Therefore, the claim rejections are maintained.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Talebi Farb et al. (US 2019/0394833) The prior art discloses the UE may encapsulate the UL PDU inside a generic routing encapsulation (GRE) packet and may forward the GRE packet to the N3IWF via the Ipsec; see ¶ 0278.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472  

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472